Citation Nr: 1508413	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-25 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for skin rash.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

The Veteran served on active duty from April 1998 to August 1998; and from January 2003 to September of 2003, including service in the Southwest Asia Theater of Operations from February 2003 to May 2003.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis; which denied, in pertinent part, service connection for skin rash.


FINDING OF FACT

A recurrent skin rash, characterized by pruritic skin lesions, diffuse hives, and erythematous macules, and diagnosed as urticaria and dermatographism, first manifested during the Veteran's 2003 active duty service.


CONCLUSION OF LAW

Urticaria and dermatographism, was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case the Board is granting, in full, the benefits sought on appeal, so no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  

In May 2003 the Veteran was demobilized from a deployment to Iraq, and in August 2008 she filed her claim for service connection for skin rash.  In December 2008 she wrote that the rash had appeared "almost immediately" after her May 2003 return from the Persian Gulf.  See December 2008 statement from Veteran.  She described the rash as "extremely itchy" and consisting of red marks in different areas of her body that got bigger/hives and when she scratched.  See supra.  She reports that she took over-the-counter medications until 2007, when the rash became unbearable.  Id.

In connection with this, the Veteran submitted a copy of an April 15, 2004, prescription written by The Dermatology and Skin Cancer Center, PA" and Faxed by the Veteran to "HMI Smith" on April 15, 2004, showing complaints and treatment for a skin rash less than one year following her 2003 separation from active duty.  This document also records her description of its onset in Iraq, but which she had just chalked up to the heat, or being dirty.  This is a particularly credible account given it is 4 years prior to her claim for VA benefits.  

The Board further notes that this April 2004 record also documents her diagnosis of chronic urticaria and dermatographism, which is what VA treatment records reflect from 2008, after the Veteran submitted her claim.  Although a rash was not found on VA Persian Gulf War examination in February 2009, the Board notes that the rash is recurrent, not always present.  Moreover, the evidence indicates that the Veteran was under treatment at the time, which could also account for the negative findings during the 2009 examination.  In any event, the 2009 examiner acknowledged that the Veteran had a history of rash that affected her activities of daily living.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  

On this record, the Board concludes the evidence satisfactorily establishes the onset of urticaria and dermatographism in service.  


ORDER

Service connection for skin rash diagnosed as urticaria and dermatographism is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


